Citation Nr: 0110239	
Decision Date: 04/06/01    Archive Date: 04/11/01	

DOCKET NO.  92-04 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran served on active duty for training for various 
periods in connection with membership in the Michigan 
National Guard, the dates of which are not fully documented 
in the record.  He was on active duty for training during the 
period from July 13, 1968, through July 27, 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
for further proceedings consistent with a May 12, 2000, 
decision of the United States Court of Appeals for Veterans 
Claims (previously known as United States Court of Veterans 
Appeals) (Court) which vacated a November 24, 1997, Board 
decision which had held that new and material evidence to 
reopen a previously denied claim for service connection for a 
back disability had been submitted but that, on de novo 
review of the reopened claim, a back disability was not 
incurred in or aggravated by military service.  In vacating 
the Board's decision, the Court granted the veteran's Motion 
for Summary Remand of the case to the Board.  

The November 24, 1997, Board decision culminated a lengthy 
appeal by the veteran from an April 14, 1989, rating decision 
by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA) holding that the veteran 
had not submitted new and material evidence sufficient to 
reopen a service connection claim that had been previously 
denied by the RO on June 8, 1987.  The veteran filed a timely 
notice of disagreement with the June 1987 rating decision and 
a statement of the case was issued in March 1988.  The 
veteran did not perfect his appeal by filing a substantive 
appeal (VA Form 1-9 or equivalent) following the statement of 
the case.  38 C.F.R. §§ 20.200, 20.202, 30.300, 20.302 
(2000).  The veteran filed a petition to reopen his claim on 
March 22, 1989.  The Board reviewed the appeal from the 
April 1989 rating decision on September 3, 1993, and remanded 
the case for additional evidentiary and for readjudication.  

By a decision of January 31, 1995, the Board found that the 
service connection claim had been reopened by submission of 
new and material evidence but denied the claim on the merits.  
The veteran then exercised his right to appeal the Board's 
decision to the Court.  On June 7, 1996, the Court granted 
the appellee's (Secretary's) Motion for Remand and vacated 
the Board's January 31, 1995, decision.  The Secretary found 
that a March 1994 VA examination was inadequate and that the 
examiner may have relied in part on medical records in the 
claims file that were not the veteran's.  On October 3, 1996, 
the Board again remanded the appeal to the RO and requested 
procurement of a number of specific medical records as well 
as a VA orthopedic examination to determine the nature, 
severity and etiology of any current low back disorder.  On 
completion of the requested actions the RO returned the file 
to the Board and the Board entered its decision of 
November 24, 1997.  

The May 12, 2000, Court decision, a single-judge opinion 
authored by Judge Ivers, disagreed with the Board's finding 
that, despite the fact that the Board had not inquired of the 
veteran, pursuant to Sutton v. Brown, 9 Vet. App. 553 (1996), 
whether he objected to the Board's adjudication of the matter 
on the merits, the Board's entry of a ruling on the merits of 
the veteran's appeal and denying service connection for a low 
back disorder following its reopening of the claim was not 
prejudicial to the veteran following the reopening of the 
claim.  The Court agreed with the veteran's allegation that 
the Board had committed prejudicial error by initially 
considering the question of whether a recently submitted 
statement of medical opinion from Dr. Rhind was sufficient to 
overcome a contrary opinion by a VA physician.  The Court 
also found that it was prejudicial for the Board to deny the 
claim on the merits without extending to the veteran all of 
the procedural protections in connection with the current 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when 
the Board addresses any question that has not been addressed 
by the RO, it must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument and address that question at a hearing, 
and if not, whether the claimant has been prejudiced 
thereby).  Citing the Board's lack of qualifications to make 
medical determinations, the Court also found deficiency in 
the stated reasons and bases for the Board's decision, 
particularly the finding that a "single episode of back 
difficulty in service and the eventual development of disc 
disease appeared to be very tenuous at best."  

The Court's order vacating the Board's November 24, 1997, 
decision in toto contains no language limiting the effect of 
the order to the portion denying the service connection claim 
on the merits.  Although neither the veteran nor the Court 
has questioned the Board's finding that the claim had been 
reopened by submission of new and material evidence, the 
unqualified language of the Court has the effect of vacating 
that determination as well.  Consequently, the decision 
herein will contain a brief discussion of the new and 
material evidence question for the purpose of reinstating the 
Board's prior finding that the claim has been reopened.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
back disability was denied by a rating decision of June 8, 
1987.  

2.  The veteran did not perfect his appeal of this adverse 
determination by filing a timely substantive appeal.  

3.  The evidence received since the June 8, 1987, final 
denial of service connection for a back disability includes 
documents which bear substantially and directly on the issue, 
are neither cumulative nor redundant, and are so significant 
that they must be considered in order for the Board to decide 
the merits of the claim fairly.  


CONCLUSION OF LAW

Evidence received in support of the claim for service 
connection for a back disability is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on a period of active duty for training 
from July 13 to July 27, 1968.  Service department medical 
records for this period are limited to three sick slips dated 
July 22, July 23, and July 25, 1968, referring to a back 
injury for which he was given medication and confined to 
quarters.  The July 25 sick slip refers to a "sore back" and 
notes that the pain was slowly resolving.  A limitation on 
certain forms of activity was recommended.  A subsequent 
August 1971 service department examination report noted that 
examination of the veteran's spine and musculoskeletal system 
was normal and that there had been no change in his condition 
since a prior examination in June 1967.  

The veteran filed his original claim for service connection 
for a back disability in March 1985.  In supporting 
documentation, the veteran reported that he had had low back 
trouble since his 1968 injury and had undergone a lumbar 
laminectomy in May 1985.  He reported having had chiropractic 
treatment on various dates from 1973 to 1985.  After an 
extensive effort, the RO was unsuccessful in obtaining 
additional service medical records.  In April 1987 the RO 
received a statement from a chiropractor, Mr. Kooistra, D.C., 
who reported having treated the veteran since December 1978 
and related that in May 1985 he had referred the veteran to a 
neurosurgeon, Dr. Gracias, for an opinion and that the 
veteran had subsequently undergone surgery.  A May 1987 
statement from C. H. Gangluff, D.C., reported treatment of 
the veteran for a lumbosacral sprain injury caused by lifting 
a washer.  

The foregoing constituted the evidentiary record before the 
rating board at the time of its June 8, 1987, determination.  
The veteran subsequently petitioned in March 1989 to report 
his service connection claim.  In support of his petition to 
reopen the veteran submitted a medical record from a private 
physician, later identified as a "Dr. Lindsey," dated in 
December 1970.  In March 1989 the RO reviewed this medical 
record and various statements by the veteran reasserting 
prior contentions concerning the onset of his back disability 
and denied the claim on the basis that no new and material 
evidence had been submitted.  

Evidence subsequently received includes the veteran's 
testimony at a hearing at the RO in May 1990.  Subsequently 
received were medical records from the Butterworth Hospital 
dated in 1985 showing that the veteran underwent surgery for 
a herniated lumbar disc in May 1995.  He reported at that 
time that he had first noted back problems in February of 
that year.  

The veteran underwent a VA examination in March 1994.  He 
reported that in 1985, while working for General Motors, he 
had had back pain while bending over and had been seen by a 
Dr. Gracias, a neurosurgeon, who diagnosed a prolapsed disc.  
The examiner found it unlikely that the pain during service 
in 1968 led to the 1985 episode.  In October 1995, while the 
case was before the Court, Dr. Gracias advised that medical 
records previously submitted in 1993 had pertained to a 
different individual with an identical name and that these 
records had been sent to the VA by accident.  Dr. Gracias 
submitted the correct medical records.  The records noted 
that in March 1995 the veteran complained of low back and 
right extremity pain of about three weeks' duration.  

The veteran subsequently submitted the report of a private 
physician, E. S. Rhind, M.D., pertaining to an examination 
performed in June 1996.  Dr. Rhind noted that he had reviewed 
a huge portfolio of records in connection with the 
examination.  The veteran reported that he had experienced 
recurring episodes of back pain since 1968.  Dr. Rhind 
expressed the belief that the history of unrelated episodes 
of mechanical instability due to muscle imbalance and 
contractures was essentially the same as the veteran had 
described.  He expressed the belief that it was as likely as 
not that the initial episode in July 1968 was related to the 
current continuing low back pain.  

The veteran underwent a VA examination in February 1997 
pursuant to the October 1996 Board remand.  The examiner 
indicated that he had read the veteran's claims file, the 
remand of October 1996, and the report by Dr. Rhind.  He 
concluded that degenerative disc disease was a disease of 
aging rather than one caused, changed or aggravated for the 
most part by trauma.  He expressed the belief that the 
veteran did not have any instability, dysfunction or 
relationship to the service and that there was no evidence 
from the examination or the record that there was any 
relationship between the complaints in service and the 
current disc disease.  

In December 2000, while the appeal was pending at the Board, 
the veteran submitted a statement of medical opinion by J. R. 
Ellis, M.D., who had recently examined the veteran, and 
waived his right to have this evidence considered initially 
by the RO.  The clinical impressions were prior 
radiculopathy, status post laminectomy, L4-5 degenerative 
disk disease, and probable discogenic pain at L4-5.  Dr. 
Ellis expressed the opinion that based on the veteran's 
history, the discogenic pain would relate back to the prior 
injury in service.  

II.  Analysis

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).  VA regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1997).  

The veteran's original claim for service connection for a 
back disability was denied by the RO in June 1987.  The 
veteran initiated but did not perfect an appeal of that 
determination by timely filing a substantive appeal in 
accordance with the applicable law and regulations.  In the 
absence of a timely appeal, that determination became final 
with respect to the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991).  However, the law permits the reopening 
of a finally adjudicated claim if additional evidence 
recognizable as "new and material" evidence is subsequently 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.1056(a) (2000).  The Court has interpreted a law to 
require a two-step analysis to be applied in determining 
whether a claim should be reopened.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  The Board must first determine 
whether the evidence received since the most recent prior 
denial is new and material; if it is, the case will be 
considered reopened, and the claim will be evaluated in light 
of the entire evidence of record, both old and new.  See also 
Evans v. Brown, 9 Vet. App. 273 (1996).  If the claim is 
found not to be reopened, no further adjudication may take 
place.  See also Barnett v. Brown, 8 Vet. App. 1 (1995), 
affirmed 83 F.3d. 1980 (Fed. Cir. 1996) (if the Board finds 
that there is no new and material evidence, it is bound by an 
express statutory mandate not to consider the merits of the 
case).  Citing the later decision of the United States Court 
of Appeals for the Federal Circuit in Hodge v. West, 155 F 
3d. 1356 (1998) (discussed below), the Court in Elkins v. 
West, 12 Vet. App 27 (1999), added a third step to the 
process, holding that if the claim is reopened, the duty to 
assist in the development of the evidence to support such 
claim must be fulfilled.  See also Winters v. West, 12 Vet. 
App 203 (1999).  

It should be noted that Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim for VA benefits be well grounded.  
Several bills were involved in that process, and the 
legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000 (VCAA),  Public Law 
No. 106-475, 114 Stat. 2096.  

The aforementioned statute, effective November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification to claimants regarding 
evidentiary requirements, and the obtaining of medical 
examinations and opinions to attempt to establish service 
connection.  Significant in the present matter, however, is 
language in the new statute which provides:  

RULE WITH RESPECT TO DISALLOWED CLAIMS. -
- Nothing in this section shall be 
construed to require the Secretary to 
reopen a claim that has been disallowed 
except when new and material evidence is 
presented or secured, as described in 
section 5108 of this title.  

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Therefore, the revisions contained in the new law do not 
affect the longstanding requirement that a previously denied 
claim may not be reopened and readjudicated unless and until 
new and material evidence has been submitted.  Under the 
VCAA, well-groundedness following the reopening of a claim is 
a moot point.  Only if it is determined that new and material 
evidence has been presented and that a review of the merits 
of the claim is required will the provisions of the VCAA 
become applicable.  

The definition of new and material evidence is found in a VA 
regulation, 38 C.F.R. § 3.156(a) (1998), which provides as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

At the time of the June 1987 adjudication of the veteran's 
original service connection claim, the evidence of record 
consisted of service department medical records and a few 
fragmentary items of postservice medical records consisting 
primarily of chiropractic reports referring to back pain.  
The RO conceded that an injury in service in July 1968 had 
been documented but found that since no formal diagnosis 
relating to the back had been shown in 1968 and continuity of 
"diagnosis of and treatment for" a back disorder had not been 
shown since then, there was no basis for an award of service 
connection.  

In determining whether new and material evidence has been 
submitted, all of the evidence added to the file since the 
prior final denial of service connection must be considered, 
Evans, Id., including the material previously considered by 
the Board in decisions which were later vacated.  The 
evidentiary deficiency cited by the RO in June 1987 consisted 
of the absence of a link between the injury in service and 
the postservice back disorder which has indisputably been 
manifest since at least 1985.  That link is provided by the 
opinion of Dr. Rhind.  This opinion must be presumed to be 
credible for the purpose of reopening the service connection 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
opinion is relevant to the matter under consideration, is not 
cumulative nor redundant, and is of such significance as to 
require consideration in order to fairly decide the merits of 
the claim.  The record also contains additional postservice 
treatment records and a further statement of medical opinion, 
this one from a VA medical examiner.  The VA opinion is 
adverse to the veteran's claim, but there is no requirement 
in the law that an opinion be favorable to the claim in order 
to be so significant that it must be considered in order to 
fairly decide the merits of the claim.  The Court in Hodge, 
Id., specifically rejected the principle that evidence must 
affect the outcome of a claim in order to be considered new 
and material under 38 C.F.R. § 3.156(a).  The conflicting 
opinions of record in the appeal are clearly so significant 
that the claim must be reopened to permit a proper assessment 
of their relative credibility and probative value.  

The claim for service connection for a back disability is 
therefore reopened.  Whether the new and material evidence 
viewed in conjunction with the evidence previously considered 
provides a basis for the granting of service connection is 
unrelated to the question of whether such evidence is 
sufficient to reopen the previously disallowed claim.  To 
reopen the claim, it is required only that the requirements 
of 38 C.F.R. § 3.156(a) be satisfied.  


ORDER

The claim for service connection for a low back disability is 
reopened and the appeal is allowed to that extent.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction may be given a lower 
order of priority in terms of the necessity of its being 
carried out completely.  

Change of Law.  There has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other changes, this law eliminates the concept 
of a well-grounded claim, redefines VA obligations with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Since the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
The discussion below does not necessarily provide an all-
inclusive list of the actions required in this case.  The RO 
should proceed in light of the mandates of the new law as set 
forth in VBA Fast Letter 00-87 (November 17, 2000), all 
subsequently issued Fast Letters, and any other applicable 
authority such as VBA Circulars, General Counsel opinions and 
court decisions.  In particular, RO review of the case should 
include careful consideration of whether the evidentiary 
development performed pursuant to the Board's October 1996 
remand satisfies the requirements of the new law and should 
be followed up by any corrective action found to be 
necessary.  

Additional development of the evidence.  It would appear that 
satisfaction of the requirements of the VCAA would require, 
at a minimum, that additional medical records pertaining to 
examination and treatment for the veteran's low back disorder 
be obtained for review in connection with the present claim.  
As a result of the appeal to the Court and subsequent 
proceedings at the VA, a considerable period of time has 
elapsed since the most recent evidence was introduced into 
the appellate file, such evidence consisting of the statement 
of Dr. Rhind dated in June 1996.  The most recent records 
related to actual treatment are dated in 1995.  To complete 
the record, the veteran should be given an opportunity to 
identify the sources of all medical treatment received during 
the interim and to authorize submission of relevant 
documentation of such treatment to the VA.  

Upon receipt of any additional documentation as the result of 
actions taken pursuant to this remand, the RO must determine 
whether a further medical opinion is required to resolve the 
medical issue that will ultimately prove to be dispositive of 
the appeal, namely, the question of whether there is a 
medical nexus between the veteran's current back disability 
and military service.  If an examination is deemed to be 
warranted, the RO should include a request for an opinion and 
return the report to the examining facility as inadequate if 
an opinion is not received or is unsatisfactory for 
adjudication purposes.  

Readjudication.  The law in effect before November 9, 2000, 
required that once the VA determined that new and material 
evidence had been submitted, it must then determine whether 
the claim was well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Winters v. West, 12 Vet. App. 203, 206-7 (1999) 
("[A]bsent a well-grounded claim, the adjudication process 
must come to a screeching halt despite reopening (citing Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed.Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998))).  Since the 
claim has been found to be reopened and the concept of a 
well-grounded clam no longer exists in the law, the RO must 
now decide the merits of the issue of entitlement to service 
connection for a back disorder without regard to prior 
adjudication of that issue.  The May 2000 order by Judge 
Ivers held that it was prejudicial to the veteran for the 
Board to consider in the first instance the respective weight 
to be given to the opinions of Dr. Rhind and a VA examiner.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  While the Board is 
free to ask the veteran whether he objects to a merits 
adjudication without first remanding the matter to the RO, 
see Sutton v. Brown, 9 Vet. App 553 (1996), the Board will 
not avail itself of this option since the case must be 
remanded anyway for other reasons.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The veteran should be contacted and 
given an additional opportunity to 
identify all medical care providers, both 
Government and private, including 
physicians and institutions (clinics or 
hospitals) from which he has received 
examination or treatment for a back 
disorder at any time, including the 
period since 1995, the last year for 
which treatment records are currently on 
file.  Upon receipt of necessary 
authorizations, the RO should obtain 
copies of all available documentation 
from the medical providers identified by 
the veteran.  The request and any 
necessary followup actions should conform 
to the requirements of the VCAA as set 
forth in VBA Fast Letters and any other 
applicable guidelines.  

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000) and any subsequent 
Fast Letters, as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any relevant court decisions 
that are subsequently issued must also be 
considered.  

Specifically, the review to determine 
compliance with the VCAA should include 
consideration of whether the development 
actions undertaken following the Board's 
October 1996 remand satisfied the 
requirements of the new law.  Also, if 
any additional medical evidence is 
received while the appeal is in remand 
status, the RO should determine whether 
the duty to assist provisions of the new 
law necessitate a further VA examination 
to resolve the medical issues arising in 
this case.  

3.  After completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for a 
low back disability based on a de novo 
review of all of the evidence of record.  
The review should include a determination 
as to the  credibility and probative value 
of each item of positive and negative 
evidence of record pertaining to the 
critical issue of whether there is a nexus 
between current low back disability and 
service.  

4.  If the claim remains denied following 
such review, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, including 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the appeal.  An appropriate period of 
time should be allowed for response.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 



